 
 
 
 
Exhibit 10.1
 
 
 
AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT, dated as of October 19,
2006 (this “Amendment”), is by and among Ralcorp Holdings, Inc., a Missouri
corporation, as Master Servicer (the “Master Servicer”), Ralcorp Receivables
Corporation, a Nevada corporation (together with the Master Servicer, the
“Seller Parties”), Falcon Asset Securitization Company LLC, a Delaware limited
liability company formerly known as Falcon Asset Securitization Corporation
(“Conduit”) and JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA
(Main Office Chicago), individually and as agent (in such capacity,
the “Agent”), and pertains to the Receivables Purchase Agreement dated as of
September 25, 2001 by and among the parties hereto, as heretofore amended (the
“Existing Agreement”). Unless defined elsewhere herein, capitalized terms used
in this Amendment shall have the meanings assigned to such terms in the Existing
Agreement.
 
PRELIMINARY STATEMENT


The parties wish to amend the Existing Agreement as hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Amendments.
 
(a) The Special Concentration Limits for (i) Albertsons and its Affiliates, (ii)
SuperValu and its Affiliates, and (iii) Kmart and its Affiliates, are hereby
cancelled.
 
(b) Clause (i) of the definition of “Eligible Receivable” in the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
 
(i)  the Obligor of which (a) if a natural person, is a resident of the United
States or Canada or, if a corporation or other business organization, is
organized under the laws of the United States or Canada or any political
subdivision of either of the foregoing and has its chief executive office in the
United States or Canada; (b) is not an Affiliate of any of the parties hereto;
and (c) is not a Designated Obligor, provided, however, that the aggregate
Outstanding Balance of all Receivables owing from Obligors organized under the
laws of, or having their chief executive offices located in, Canada or any of
its political subdivisions that are included in “Eligible Receivables” shall not
exceed at any time 5% of the aggregate Outstanding Balance of all Receivables,
 
(c) The definition of “Liquidity Termination Date” in the Existing Agreement is
hereby amended and restated in its entirety to read as follows:
 
“Liquidity Termination Date” means October 18, 2007.
 
 
 
1

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
(d) Exhibit X to the Existing Agreement is hereby amended and restated in its
entirety to read as set forth in Annex A hereto.
 
2. Representations. In order to induce the Agent and the Purchasers to agree to
this Amendment, each Seller Party hereby makes as of the date hereof each of the
representations and warranties contained in Section 5.1 of the Existing
Agreement.
 
3. Condition Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Agent of counterparts hereof duly executed by each of
the parties hereto.
 
4. Miscellaneous.
 
4.1. CHOICE OF LAW.
 
THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
4.2. Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns
(including any trustee in bankruptcy and the Agent).
 
4.3. Counterparts; Severability.
 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which, taken together, shall constitute one
and the same agreement. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 


 
<Signature Pages Follow>
 
 
 
 
 

 
2

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date hereof.
 
RALCORP HOLDINGS, INC., as Master Servicer




By:  /s/ Scott Monette 
Name: Scott Monette
Title: Corporate VP and Treasurer




RALCORP RECEIVABLES CORPORATION




By:  /s/ Scott Monette 
Name: Scott Monette
Title: President


 
 
 
 
 
 
 
 
 

 

3

--------------------------------------------------------------------------------



 
 
 
 

 


JPMORGAN CHASE BANK, N.A., individually and as Agent




By: /s/ Ronald J. Atkins           
Vice President






FALCON ASSET SECURITIZATION COMPANY LLC


By: JPMorgan Chase Bank, N.A., its attorney-in-fact




By: /s/ Ronald J. Atkins           
Vice President


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

4

--------------------------------------------------------------------------------

